DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on September 7, 2022 is acknowledged.  Claims 1, 3-8 and 10-11 are amended and Claim 12 is new. Thus, Claims 1-12 are pending and are further examined on the merits in the U.S. National stage application. 


Specification
The amendments made to the Abstract (p. 2 of Applicants’ reply) and as shown in the SUBSTITUTE SPECIFICATION filed with Applicants’ reply are acceptable.

Claim Objection
Claim 1 is objected to because of the following informality:
		“the housing by at least by two bores” (Claim 1, line 12) should be ‘the housing by at least [[
	Appropriate correction is required.

  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0180160 (Bodzak et al.; published on September 25, 2003) (BODZAK).   
	In reference to Claim 1, BODZAK discloses 
		A pump assembly (title, Abstract, Figs. 1-4), comprising 
			- a housing (housing part 10 + cap part 12, in combination, ¶ 0010, lines 6 and 7, Fig. 2) with at least one base plate (10) and a cover element (12), which are interconnectable (interconnection is realized via connecting element A and connecting element B, Examiner’s ANNOTATED FIG. 2, screws, ¶ 0010) in order to form a pressure chamber (pump chamber 14, ¶ 0010, line 9); and 
			- a first gear wheel and a second gear wheel (gear wheels 16, 18, ¶ 0010, lines 14-17), wherein an outer circumferential surface of the first gear wheel (16) has a first toothing with a first outside diameter and an outer circumferential surface of the second gear wheel (18) has a second toothing with a second outside diameter (¶ 0013, lines 5-9, the teeth have outer diameters and outer circumferential surfaces), wherein the first gear wheel and the second gear wheel (16, 18) intermesh (¶ 0010, line 9) via the first toothing and the second toothing in order to convey a fluid (Abstract, lines 4-9); wherein the first gear wheel and the second gear wheel (16, 18) are arranged along an axial direction in the pressure chamber (14, Fig. 2) between the base plate (10) and the cover element (12); 
			wherein the pressure chamber (14) is formed in the housing (10+12, in combination) by at least by two bores (17, 19, Fig. 7), 
			wherein the first gear wheel (16) is arranged in a first bore (17) with a first inside diameter and the second gear wheel (18) is arranged in a second bore (19) with a second inside diameter (Abstract, lines 4-9), wherein a plurality of centering pins (bearings 24, 26 are pin-like structures on to which the gears 17, 18 are received) are provided for aligning the first bore and the second bore (17, 19) and the first gear wheel and the second gear wheel (16, 17) with respect to one another (become aligned when the gear wheels are received on the bearings 24, 26, Fig. 2), wherein all said centering pins (24, 26) are aligned with respect to one another exclusively via the base plate (10; 24 and 26 each extend from the base plate 10), wherein at least the base plate (10) and the cover element (12) are aligned with respect to each other and interconnected via connecting elements (connecting element A, connecting element B; while BODZAK describes that the fasteners could be a “plurality of screws”, ¶ 0010, last six lines, Fig. 2 alternately shows that connecting elements A and B can be double sided rivets that form an integrally bonded connection) , wherein the connecting elements (connecting element A, connecting element B) are connected to the cover element (4) via an integrally bonded connection (Examiner’s ANNOTATED Fig. 2 of BODZAK).
	The Examiner further notes that the press fit/integrally bonded limitation in the last line of Claim 1 constitutes a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113, I).  The patentability of a product in an apparatus claim does not depend on its method of production.  If the product in the product-by-process claim (i.e., the connecting elements) is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695 698 227 USPQ 964, 966, (Fed. Cir. 1985).  As previously described above, BODZAK teaches the product (i.e., the connecting elements) as described above.  


    PNG
    media_image1.png
    704
    520
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of BODZAK

	In reference to Claim 2, BODZAK further discloses that the first gear wheel (16, Fig. 2) and the second gear wheel (18) are each a ring gear (each gear 16, 17 is in the shape of ring to be broadly interpreted as a ring gear, Figs. 1 and 2), wherein the first gear wheel (16) is arranged on a first bearing bushing (bearing journal 24, and edge of 24 is crossed by the lead line of reference numeral 30, ¶ 0010, last two lines, Fig. 1) and the second gear wheel (18) is arranged on a second bearing bushing (26, ¶ 0010, last two lines), wherein the first bearing bushing (24) and the second bearing bushing (26) are each mounted only in the base plate (10, Fig. 2), wherein the first bearing bushing (24) and the second bearing bushing (26) each form a centering pin (each bearing bushing is a pin-like structure in cross section that allows alignment of the gears 16, 18 during initial assembly of BODZAK’s pump).  
	In reference to Claim 4, BODZAK also discloses that the first bearing bushing (24, Figs. 1 and 2) is connected in an integrally bonded manner to and formed integrally with the base plate (10, “The bearing journals 24, 26, are embodied integrally with the housing part 10 and extend approximately parallel to each other.”, ¶ 0010, lines 12-14).  
	In reference to Claim 6, BODZAK further discloses that each connecting element forms a centering pin (centers 12 onto 10 and/or are pins that at the center of the assembly that communicate 10 with 12).  
	In reference to Claim 8, BODZAK also discloses that at least one of the first gear wheel and the second gear wheel (16, 18, Figs. 1 and 2) is drivable as a driving gear wheel via a drive shaft (driving shaft 30, ¶ 0011, lines 1-3), wherein the drive shaft (30) is connectable to the driving gear wheel (gear 16 being driven by shaft 30 is the driving gear wheel) via an opening in the cover element (12, Figs. 1 and 2). 
	In reference to Claim 12, BODZAK further teaches that each of the first gear wheel and the second gear wheel (16, 18, Fig. 2) is mounted in the housing only on one side of the first gear wheel or the second gear wheel (16 or 18) via a respective bearing bushing (24, 26) that extends from the first gear wheel or the second gear wheel (16 or 18) only to the base plate (10; the bottom side of each of the gear wheels 16 or 18 is mounted so as to contact housing part 10 via integral bushings 24, 26, ¶ 0010). 

	In reference to Claim 11, BODZAK discloses 
		A method for producing a pump assembly (title, Abstract, Figs. 1-4), wherein the pump assembly has at least one housing (housing part 10 + cap part 12, in combination, ¶ 0010, lines 6 and 7) with at least one base plate (10) and a cover element (12) and also a first gear wheel and a second gear wheel (gear wheels 16, 18, 9 ¶ 0010, lines 14-17) as a conveying mechanism (Abstract, lines 4-9), wherein an outer circumferential surface of the first gear wheel (16) has a first toothing with a first outside diameter and an outer circumferential surface of the second gear wheel (16) has a second toothing with a second outside diameter (¶ 0013, line 6, and teeth have outside diameters and outer circumferential surfaces), wherein the first gear wheel and the second gear wheel (16, 18) are each ring gears (each of 16, 16 are shaped like a ring); wherein the method comprises the following steps:
		a) providing the base plate (10), the cover element (12), the first gear wheel (16) and also the second gear wheel (18); wherein a plurality of centering pins (bearings 24, 26 are pin-like structures on to which the gears 16, 18 are received) are provided only in the base plate (10) for aligning the first gear wheel and the second gear wheel (16, 16) with respect to a pressure chamber (14) provided in the housing (10+12, in combination), wherein a first bearing bushing (24) for receiving the first gear wheel (16), a second bearing bushing (26) for receiving the second gear wheel (18), and at least two connecting elements (24, 26) are provided as the centering pins (assists to center the gear wheels 16, 18 in the housing 10+12);
		b) arranging the first gear wheel (16) on the first bearing bushing (24) and arranging the second gear wheel (18) on the second bearing bushing (26) such that the first gear wheel and the second gear wheel intermesh via the first toothing and the second toothing in order to convey a fluid (Abstract, lines 4-9);
		c) connecting the base plate (10) and the cover element (12) to form a housing (10+12, in combination), with the pressure chamber (14) being formed, by the connecting elements (24, 26, and the fasteners at the upper and lower portion of Fig. 2), wherein the first gear wheel and the second gear wheel (16, 18) are arranged along an axial direction between the base plate (10) and the cover element (12) in bores ¶ 0010, lines 14-17) of the housing (10+12, in combination).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN206206150U (T. Aphshary; published on May 31, 2017) (APHSHARY) in view of US2013/0313385 (Mora et al.; published on November 28, 2013) (MORA) (an English Translation of CN206206150U has been provided for Applicants’ convenience).
     In reference to Claim 1, APHSHARY teaches 
		A pump assembly (integrative pump, English Abstract, line 1, Figs. 1-8) comprising 
			- a housing (housing 20, p. 5, fourth full paragraph, line 5) with at least one base plate (plate 82, p. 5, fourth full paragraph, line 6, Figs. 1 and 2) and a cover element (plate 80, p. 5, fourth full paragraph, line 6), which are interconnectable (via bolts 113(s) and nuts 115(s), pump body 83, p. 5, fourth full paragraph, line 6) in order to form a pressure chamber (Fig. 2); and 
			- a first gear wheel and a second gear wheel (gears 50, 70, p. 5, fifth full paragraph, line 6), wherein an outer circumferential surface of the first gear wheel (50) has a first toothing with a first outside diameter (Figs. 1 and 2) and an outer circumferential surface of the second gear wheel (70) has a second toothing with a second outside diameter (Figs. 1 and 2), wherein the first gear wheel (50) and the second gear wheel (70) intermesh via the first toothing (first gear teeth 52, p. 6, last paragraph, line 2) and the second toothing (second gear teeth 72, p. 6, last paragraph, lines 2 and 3) in order to convey a fluid (English Abstract); wherein the first gear wheel (50) and the second gear wheel (70) are arranged along an axial direction in the pressure chamber between the base plate (82) and the cover element (80); 		
				wherein the pressure chamber is formed in the housing (20 which includes 80 and 82) by at least by two bores (left and right bores defined in 83, Figs. 1 and 2), wherein the first gear wheel (50) is arranged in a first bore with a first inside diameter and the second gear wheel (70) is arranged in a second bore with a second inside diameter (Fig. 2), wherein a plurality of centering pins (66(s)) are provided for aligning the first bore and the second bore and the first gear wheel (50) and the second gear wheel (70) with respect to one another (at initial assembly of the pump), wherein all said centering pins (stators 44, 64, rotors 46, 66, p. 5, fifth full paragraph, last two lines) are aligned with respect to one another exclusively via the cover element (80) or the base plate (82; 44, 64, 46, 66 engage 80, 82 and so are aligned with respect to these elements), wherein at least the base plate (82) and the cover element (80) are aligned with respect to each other and interconnected via connecting elements (113(s) + 115(s)), wherein the connecting elements (113(s)) are connected to the cover element (80) via a connection.
APHSHARY does not call out an integrally bonded connection.  MORA teaches an assembly (Abstract, Figs 1-12) having a welded nut (220, Fig. 5) that is welded to the housing.  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to weld the nut to the housing as taught by MORA and incorporate this feature into APHSHARY’s pump for the benefit of making the pump assembly and disassembly easier.  Doing so would form an integrally bonded connection of at least a portion of the connecting elements (at least of the nuts (115(s)) as shown in Fig. 1 of APHSHARY).   
	The Examiner further notes that the press fit/integrally bonded limitation in the last line of Claim 1 constitutes a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113, I).  The patentability of a product in an apparatus claim does not depend on its method of production.  If the product in the product-by-process claim (i.e., the connecting elements as taught by APHSHARY) is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695 698 227 USPQ 964, 966, (Fed. Cir. 1985).    
	In reference to Claim 5, APHSHARY further teaches that an intermediate element (pump body 83, Fig. 1) is arranged along the axial direction between the base plate (82) and the cover element (80), wherein the intermediate element (83) has the first bore and the second bore (Fig. 1) and surrounds the first gear wheel (50) and the second gear wheel (70) on the outside in a radial direction and, together with the base plate (82) and the cover element (80), forms the pressure chamber (Figs. 1 and 2).


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BODZAK in view of DE8315309(U1) Robert Bosch GMBH, published on October 31, 1984) (ROBERT BOSCH) (The citations related to ROBERT BOSCH below are taken from the English Translation provided with the disclosure on the information disclosure statement (IDS) filed on March 26, 2020).
	In reference to Claim 3, while BODZAK teaches a first bearing bush having a fit connection to a base as described above, BODZAK does not explicitly teach that the connection is via a press fit.  ROBERT BOSCH teaches a gear pump (p. 1, first full paragraph) where the first bearing bush (bearing bush 23) is connected to the base (12, single figure of DE8315309U1) via a press fit (23 can be fitted/pressed/inserted into the position shown in the single figure of DE8315309U1, top of p. 2, line 2).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the first bearing bush connected to the base via a press fit as taught by ROBERT BOSCH and incorporate such a feature into BODZAK’s gear pump for at least the benefit of having an alternate kind of connection that still ensures a smooth initial construction of the parts of the gear pump at initial assembly so that the pump operates to displace fluid as expressly described by ROBERT BOSCH (p. 1, first full paragraph, last two lines).
	Additionally, the Examiner notes that DE8315309U1 (listed on the IDS dated March 7, 2020) teaches a bushing (bearing bush 23) having a press fit connection arrangement with the base (12, single figure of DE8315309U1).
	Still additionally, BODZAK also teaches that at least one of the bearing bushings (24, Figs. 1 and 2) is connected to the base plate via a fit (an integral fit with the base plate).  BODZAK does not explicitly call out that the first bearing bush is connected to the base plate via a press fit.  Each of the limitations of Claim 3, however, constitute a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113, I).  The patentability of a product in an apparatus claim does not depend on its method of production.  If the product in the product-by-process claim (i.e., the first bearing bush) is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695 698 227 USPQ 964, 966, (Fed. Cir. 1985).  As previously described above, BODZAK teaches the product (i.e., the first bearing bush) and the first bearing bush has a connection fit with the base as described above.  
	In reference to Claim 7, BODZAK further teaches that the first gear wheel (16) is arranged on a first bearing bushing (24) and the second gear wheel (17) is arranged on a second bearing bushing (26), wherein the first bearing bushing and the second bearing bushing are each mounted only in the base plate (10); wherein the first bearing bushing and the second bearing bushing are connected to the cover element or to the base plate via a fit.  BODZAK does not explicitly teach that the connection is via a press fit.  ROBERT BOSCH teaches a gear pump (p. 1, first full paragraph) where the first bearing bush (bearing bush 23) is connected to the base (12, single figure of DE8315309U1) via a press fit (23 can be fitted/pressed/inserted into the position shown in the single figure of DE8315309U1, top of p. 2, line 2).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the first bearing bush and the second bearing bush connected to the base via a press fit as taught by ROBERT BOSCH and incorporate such a feature into BODZAK’s gear pump for at least the benefit of ensuring a smooth initial construction of the parts of the gear pump at initial assembly so that the pump operates to displace fluid as expressly described by ROBERT BOSCH (p. 1, first full paragraph, last two lines).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BODZAK in view of US2016/0348675 (Ishii et al.; published on December 1, 2016) (ISHII).
	In reference to Claim 9, BODZAK teaches that at least the base and the cover element are embodied at least partially as parts as described above, however, BODZAK does not explicitly call out that the base and cover element parts are at least partially sintered parts.  ISHII teaches an internal gear pump including a metallic pump cover (6, ¶ 0048, lines 1-3) and base (mating surfaces of pump casing 5 are sintered surfaces, ¶ 0048, lines 5-9 and last 5 lines).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize base/cover element parts that are at least partially sintered as taught by ISHII and incorporate this kind of part formation for the base/cover elements of BODZAK’s gear pump for the benefit of constructing a robust gear pump at a low manufacturing cost and a high safety factor as expressly described by ISHII cost (Abstract, lines 1-3).
	In reference to Claim 9, BODZAK teaches that at least the base and the first bearing bush that extends therefrom is embodied as a part of the pump assembly/gear pump as described above, however, BODZAK does not explicitly call out that the base/first bearing bush is embodied as a sintered part.  ISHII teaches an internal gear pump including a pump cover (6, ¶ 0048, lines 1-3) and a base (mating surfaces of pump casing 5 are sintered surfaces, ¶ 0048, lines 5-9 and last 5 lines).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the base that is sintered part as taught by ISHII and incorporate this kind of material formation to form the base and the first bearing bush that extends from the base in BODZAK’s gear pump for the benefit of constructing a robust gear pump at a low manufacturing cost and a high safety factor as expressly described by ISHII (Abstract, lines 1-3).
	Additionally, also in reference to Claims 9 and 10, BODZAK and ISHII teach that the cover element, the body, and the first bearing bush are sintered parts. Sintering is generally understood by the PHOSITA to be a manufacturing process regarding metal parts, and as such, Claims 8 and 9 respectively constitute product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113, I). The patentability of a product in an apparatus claim does not depend on its method of production. If the product in the product-by-process claim (i.e., cover element, base, and first bearing bush) is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on September 7, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, and
 			(ii) an objection to the claim
which are hereby withdrawn by the Examiner.  

Applicants’ arguments regarding that the center pins 32/34 do not align the first bore and the second bore instead being aligned by the connection to bearing shafts 20/22 in GOETSCHENBERG (US2009/0304541; paragraph #12 in the Non-Final Rejection having notification date of June 7, 2022) has been fully considered and is persuasive.  Thus, the former rejection of independent Claim 1 under 35 U.S.C. 102 based on GOETSCHENBERG has been withdrawn.  

Applicants’ have amended only a portion of the limitations of dependent Claims 6 and/or 7 into independent Claim 1 which changes the scope of Claim 1 and all claims dependent thereon. Applicants assert that BODZAK does not disclose the amended limitations (middle of p. 13 to the top of p. 14 of Applicants’ reply).  The Examiner respectfully disagrees.  The Examiner still interprets BODZAK to disclose the amended limitations as follows
	wherein all said centering pins (24, 26) are aligned with respect to one another exclusively via the base plate (10; 24 and 26 each extend from the base plate 10), wherein at least the base plate (10) and the cover element (12) are aligned with respect to each other and interconnected via connecting elements (connecting element A, connecting element B; while BODZAK describes that the fasteners could be a “plurality of screws”, ¶ 0010, last six lines, Fig. 2 alternately shows that connecting elements A and B are double sided rivets that form an integrally bonded connection) , wherein the connecting elements (connecting element A, connecting element B) are connected to the cover element (4) via an integrally bonded connection (Examiner’s ANNOTATED Fig. 2 of BODZAK).

Thus, a prima facie case of anticipation is fulfilled for amended Claim 1 such that the 35 U.S.C. 102 rejection of Claim 1 based on BODZAK is maintained and is described above.
 
With regard to independent Claim 11, Applicants assert that independent Claim 11 recites the limitation “at least two connecting elements are provided as centering pins” (Claim 11, lines 14 and 15; this is in contrast to the recitations in Claim 1 as previously described above which do not contain this linking limitation).  Applicants further assert that the features of 26 and 28 of BODZAK cannot be taken to satisfy this limitation (last paragraph on p. 13 of Applicants’ reply), however, the former rejection of Claim 11 nowhere recites features “26 and 28” of BODZAK making Applicants’ assertion moot.  Bearings 24, 26 are interpreted in the former rejection of Claim 11 to be “a plurality of centering pins” (p. 12 of the Non-Final Office Action having notification date of June 7, 2022).  Bearings 24, 26 are also a kind of connecting element in that they connect the housing (10) with the gear wheels (16, 18).  Thus, a prima facie case of anticipation is fulfilled for Claim 11 such that the former 35 U.S.C. 102 rejection of Claim 11 is maintained and is described above.     
	After further reconsideration and search, the prior art evidence of APHSHARY (CN206206150U) under 35 U.S.C. 103 is applied to reject Claims 1 and 5 and is fully cited and described above.   

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2017/0045046 and US2015/0247498 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday October 11, 2022 

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746